Citation Nr: 0526478	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  99-18 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a psychiatric 
disability other than post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at law


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active military service from March 1974 to 
June 1975.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision from the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied reopening the claim for service connection 
for a psychiatric disability.  

The Board issued a decision in this case in September 2002, 
denying the claimed benefit.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  Pursuant to a Joint Motion, the 
Court issued an Order in February 2003 that vacated the 
Board's September 2002 decision and remanded the case to the 
Board for additional action.  In November 2003, the Board 
Remanded the case.  The action requested by the Board has 
been completed and the case is now ready for final appellate 
consideration.  


FINDINGS OF FACT

1.  Service connection for a psychiatric disability was 
denied by a rating decision in September 1982.  The veteran 
was notified of that decision and did not file a notice of 
disagreement within one year of the mailing of that notice.  

2.  Evidence added to the record since September 1982 either 
does not bear directly and substantially on the issue of 
service connection for a psychiatric disorder other than 
PTSD, is cumulative, or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the September 1982 rating decision, 
which denied the veteran's claim for service connection for a 
psychiatric disorder, is not new and material and the claim 
is not reopened; the September 1982 rating decision is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001), and §§ 20.302, 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the December 1998 
statement of the case, the various supplemental statements of 
the case, and the March 2004 RO letter to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claim on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  Thus, he may be considered to have been 
advised to submit any pertinent evidence in his possession.  
Finally, the Board notes that records of VA treatment through 
October 2003 have been obtained.  The veteran has not 
identified any additional evidence not already associated 
with the claims folder that is obtainable that he believes is 
pertinent to his claim.  Therefore, the Board finds that the 
duty to assist has also been met.  

Also, the Board has considered the Court's holding in 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), in which the Court held that 38 U.S.C.A. § 
5103(a) requires VA to provide notice to the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  In the present case, the RO initially considered 
the claims on appeal prior to the passage of the VCAA and the 
modifications to 38 U.S.C.A. § 5103(a) therein.  Subsequent 
to that initial decision and the passage of the VCAA, the RO 
provided notice to the veteran of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain, as 
has already been discussed above.  Finally, the veteran's 
claim was reconsidered in June 2005, in light of the 
additional development performed subsequent to November 2003.  
Therefore, the Board finds no evidence of prejudicial error 
in proceeding to a decision on the merits in the present 
case.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The record shows that service connection for a nervous 
condition was initially denied by a November 1979 rating 
decision.  The veteran was notified of that decision and did 
not appeal.  Rating decisions in October 1981 and September 
1982 again denied the veteran's claim, finding that new and 
material evidence had not been presented to reopen the claim.  
He was again notified of those decisions in October 1982 and 
did not appeal.  

The RO's September 1982 decision is final and cannot be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.302, 20.1103 

For applications to reopen a claim received prior to August 
29, 2001, as is the case here, new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Although the veteran initially applied to reopen his claim 
for service connection for a psychiatric disorder, to include 
PTSD, he specifically withdrew his claim for service 
connection for PTSD in December 1999.  

At the time of the final September 1982 decision, the 
evidence included a DD Form 214, service medical records, and 
post-service VA and private medical records.  The DD Form 214 
showed that the veteran was awarded a National Defense 
Service Medal and Rifle Marksman Badge and that he had no 
foreign or sea service.  The service medical records showed 
that the veteran's psychiatric health was deemed normal at 
the July 1973 preinduction and June 1975 separation 
examinations.  In March 1975, he was treated for chronic 
alcoholism, which began at age 16 following trauma from 
severe family problems.  Post-service VA and private medical 
records included diagnoses of depressive neurosis and 
passive-aggressive personality disorder in July 1976, 
situational reaction to adult life and possible habitual 
excessive drinking in December 1977, periodic excessive 
drinking in January 1978, adjustment reaction of adulthood 
and depressive neurosis in January 1979, chronic alcoholism 
and explosive behavior personality disorder in October 1979, 
and recurrent major depressive disorder, anxiety disorder 
with panic attacks, PTSD, alcohol abuse, multiple substance 
abuse, and mixed personality disorder, including compulsive, 
narcissistic, histrionics, and passive-aggressive, during a 
March 1982 to July 1982 VA hospitalization.  

The denials up to and including the September 1982 rating 
decision were based on evidence that did not show a chronic, 
acquired psychiatric disorder in service.  Service connection 
for PTSD was denied because of the lack of a stressor to 
support the diagnosis, based on the DSM-III.  The veteran's 
alcohol abuse was deemed to be willful misconduct.  In order 
to reopen his claim, the veteran must present some competent 
new evidence tending to show that he has a current chronic 
acquired psychiatric disorder that had its origins in 
service.  

The evidence added to the record since September 1982 
includes lay statements, testimony from a December 1999 
regional office hearing, additional service department 
records, additional post-service VA and private medical 
records, and miscellaneous other documents.  

The veteran's statements to the July 1998, November 1998, and 
January 2000 VA examiners, which assert that he was diagnosed 
with depression or manic depressive disorder during three 
jail or prison terms served from 1982 to 1995 are not 
relevant as to whether a post-service psychiatric disorder 
began during service.  The veteran's testimony at the 
December 1999 hearing and other lay statements duplicate 
earlier lay assertions that a nervous disorder began sometime 
between 1973 and 1976.  Those statements are also not 
probative because, as a lay person, the veteran is not 
competent to relate a medical disorder to a specific cause.  
Espiritu, 2 Vet. App. at 494-495.  Lay statements by the 
veteran and his wife, which assert various periods of active 
service in Vietnam or offshore of Vietnam on the U.S.S. Ogden 
from 1970 to 1975 are not material because VA is bound by 
service department determinations regarding periods of active 
duty.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In 
this case, the records show that the veteran had no foreign 
service, even following an additional search.  A February 
1975 typed document, in which the veteran's commanding 
officer referred him for psychiatric evaluation during 
service, is cumulative and therefore not material.

A DD Form 215 and additional service department records show 
that the veteran received a Humanitarian Service Medal and 
confirm that his only active service took place from March 
1974 to June 1975, entirely within the United States.  He 
could not have been overseas in 1975, because he was 
documented as absent without leave (AWOL) from Camp 
Pendleton, California, in January 1975, February 1975, March 
1975, and May 1975.  The veteran could not have served aboard 
the U.S.S. Ogden offshore Vietnam in 1975, as he has claimed.  
Therefore, contrary to what the veteran asserts and his wife 
believes, he could not have served in Vietnam or in waters 
offshore Vietnam as part of Operation Frequent Wind in April 
1975.  The February 1975 referral for evaluation is only 
cumulative because the evidence previously of record reflects 
the psychiatric evaluation in March 1975.  A May 1975 
recommendation for administrative discharge, which contains a 
lay comment concerning the veteran's reported periods of 
depression, is not material because a lay person is not 
competent to state a diagnosis.  Espiritu, 2 Vet. App. at 
494-95.  

Post-service VA and private medical records, which include 
psychiatric diagnoses of anxiety disorder with panic attacks 
from March 1981 to October 1982 and from November 1997 to 
September 2000, bipolar affective disorder from February 1982 
to March 1982, depressive disorder from February 1978 to July 
1982 and from December 1997 to September 2000, and mood 
disorder in January 2000, are cumulative in that they merely 
show the presence of a psychiatric disorder after service-
evidence that was previously of record-and are not material 
because they do not include any medical opinion relating any 
of those post-service psychiatric disorders to active 
service.  Private medical records show that, in April 1981, 
the veteran admitted that he had been abusing speed, Valium, 
marijuana, cocaine, LSD, and other drugs, and a private 
examiner stated that the veteran's psychosis might be related 
to his drug abuse.  In January 2000, a VA doctor and a VA 
psychologist both examined the veteran, reviewed the claims 
folder, and agreed that the veteran's current psychiatric 
symptoms were related to alcohol abuse and dependence, with 
less than 10 percent probability that current psychiatric 
symptoms were due to other events during active duty.  That 
opinion, therefore, constitutes negative nexus evidence which 
is, accordingly, not material to the application to reopen 
the claim.  

The May 1976 VA medical report, which includes a diagnosis of 
multiple abrasions, contusions, and laceration of the lip and 
mouth following a fight, is not relevant.  Although the 
veteran has repeatedly cited this record to claim diagnosis 
of a psychiatric disability within one year after service, 
the report includes no psychiatric diagnosis.  The October 
1982, January 1983, and April 1985 VA diagnoses of delayed 
stress disorder, which some examiners have related to the 
veteran's purported Vietnam service, is also not material 
because service department records show that the veteran had 
no service in Vietnam.  When treated for injuries from a 
motorcycle accident in November 1979, the veteran himself 
reported that he had never been to Vietnam.  Other post-
service medical records, which include diagnoses of adult 
adjustment disorder from January 1979 to January 1983, 
borderline personality disorder in February 1982, and a 
personality disorder, not otherwise specified, in January 
2000, are not material because they simply duplicate earlier 
diagnosed personality disorders for which VA compensation may 
not be paid.  See 38 C.F.R. § 3.303(c).  Other post-service 
medical records, which show that the veteran drove drunk and 
suffered a closed head injury in a head-on car accident in 
March 1988, and which include multiple diagnoses of 
alcoholism and alcohol abuse, are not material because the 
claims folder includes no medical opinion that chronic 
alcoholism is secondary to a service-connected disability.  
The other post-service medical records are not material 
because they address unrelated hypertension, pancreatitis, 
psoriasis, musculoskeletal disorders, and the veteran's 
complaints of chest pain and shortness of breath.

The remaining miscellaneous documents, which address the 
veteran's claim for nonservice-connected pension benefits, 
the veteran's dependents, and vocational rehabilitation, are 
not material because they are not probative of the issue of 
entitlement to service connection for a psychiatric 
disability.  A November 2001 excerpt from the Dictionary of 
American Naval Fighting Ships submitted by the veteran, which 
outlines the movements of the U.S.S. Ogden prior to 1967, is 
not relevant because the veteran alleges that he was on the 
U.S.S. Ogden in 1975 and because VA is still bound by service 
department findings that the veteran served only within the 
United States.  Duro, 2 Vet. App. at 532.  

Accordingly, the Board finds that the evidence that has been 
added to the claims file since the September 1982 rating 
decision is either not relevant to the question of service 
connection for a psychiatric disorder or is cumulative of 
evidence that was previously of record and considered.  The 
Board concludes, therefore, that new and material evidence 
has not been presented to reopen the veteran's claim for 
service connection for a psychiatric disability other than 
post-traumatic stress disorder (PTSD).  


ORDER

New and material evidence not having been presented, the 
claim for service connection for a psychiatric disability 
other than post-traumatic stress disorder (PTSD) is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


